                          Case 5:21-cv-00672-D Document 26 Filed 07/09/21 Page 1 of 2

                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        CHAD EDWARD LEATHERMAN                                           )
                                                                         )
                                                                         )
                                                                         )
                                        Plaintiff(s),                    )
                                                                         )
          v.                                                             )           Case No. CIV-21-672-D
                                                                         )
        CORECIVIC, et al.,
                                                                         )
                                                                         )
                                                                         )
                                        Defendant(s)                     )

                                                    ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
          Defendant                 ,
                                         CoreCivic, Inc.; and, Michael Sizemore, in his individual capacity as Warden of Cimarron Correctional Facility.
                                                                                                                                                           .
          (Plaintiff/Defendant)                               (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                                  s/ Darrell L. Moore
                                                  Signature                                                                        Date

                                                   Darrell L. Moore
                                                  Print Name

                                                   J. Ralph Moore, PC
&ULPLQDO&DVHV2QO\                              Firm

       5HWDLQHGRU86$                             PO Box 368
                                                  Address
       &-$$SSRLQWPHQW
                                                   Pryor                                     OK                       74362
                                                  City                                           State                             Zip Code
       )HGHUDO3XEOLF'HIHQGHU
                                                   (918) 825-0332
       3UR%RQR                                   Telephone

                                                   darrellmoore@jralphmoorepc.com
       &-$7UDLQLQJ3DQHO
                                                  Internet E-mail Address




    REVISED 
            Case 5:21-cv-00672-D Document 26 Filed 07/09/21 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on July
        ____                            9, 2021
                                                               I electronically transmitted theattached

document to the Clerk of Court using the (OHFWURQLF&DVH)LOLQJ6\VWHP for filing. Based on the records

currently on file LQ WKLV FDVH, the Clerk of Court will transmit a Notice of Electronic Filing to tKRVH

UHJLVWHUHGSDUWLFLSDQWVRIWKH(&)6\VWHP




        _____ I hereby certify that on                            I ILOHG the attached documentZLWKWKH

&OHUNRIWKH&RXUWDQGVHUYHGWKHDWWDFKHGGRFXPHQWE\  

on thefollowing,ZKRDUHQRWregistered participants of the ECF System:




                                                         s/ Darrell L. Moore
                                                         s/ Attorney Name
